Citation Nr: 0029917	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  98-06 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to an increased evaluation for service-
connected residuals of a right knee meniscectomy, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
service-connected degenerative changes of the left knee.

5.  Entitlement to an increased evaluation for service-
connected degenerative disc disease of the cervical spine, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for service-
connected bilateral plantar fasciitis and calcaneal spurs, 
currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for service-
connected residuals of a dislocation of the right 4th and 5th 
carpometacarpal joints, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1985 to July 
1997.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii (the RO) which denied, in pertinent part, 
entitlement to service connection for a low back disability, 
a left ankle disability  and a right wrist/finger disability.  
The RO also granted entitlement to service connection for a 
bilateral knee disability, for which a 10 percent evaluation 
was assigned; mild degenerative joint disease of C5-7, for 
which a noncompensable evaluation was assigned; and bilateral 
plantar fasciitis and calcaneal spurs, for which a 
noncompensable evaluation was assigned.  The veteran filed a 
timely notice of disagreement and perfected a substantive 
appeal.

By rating action dated in December 1997, the RO determined 
that the veteran's bilateral knee disabilities should be 
rated separately.  A 10 percent disability rating was 
assigned for mild degenerative changes of the left knee 
together with  degenerative joint disease of C5-7; a 
noncompensable rating evaluation was assigned for anterior 
cruciate ligament tear of the right knee, status post 
arthroscopic medial subtotal meniscectomy with removal of 
loose bodies.

In a Supplemental Statement of the Case dated in January 
2000, the RO granted the veteran's claim of entitlement to 
service connection for residuals of a dislocation of the 
right 4th and 5th carpometacarpal joints and assigned a 10 
percent rating evaluation.  The RO also determined that the 
veteran's left knee disability, which was had been rated 
together with degenerative joint disease of C5-7, should be 
rated separately.  The RO assigned a noncompensable 
evaluation for the left knee disability and a 10 percent 
evaluation for degenerative disc disease of C5-7.  The RO 
also determined that the veteran's service-connected right 
knee disability warranted an increased rating evaluation of 
10 percent and that the service-connected bilateral plantar 
fasciitis and calcaneal spurs warranted an increased rating 
evaluation of 10 percent.

The Board notes in passing that in the Supplemental Statement 
of the Case dated in January 2000, the RO inadvertently 
reversed the rating evaluations on the cover page for the 
service-connected right and left knee disabilities.  The 
assigned evaluations in the body of the Supplemental 
Statement of the Case are correct, however, as are those in 
subsequent rating decisions.  The Board finds that this 
clerical error is harmless and that the veteran and his 
representative are aware of the correct rating evaluations as 
evidenced in the September 2000 Informal Hearing Presentation 
submitted on behalf of the veteran by his representative.  
The currently assigned disability ratings are 10 percent for 
the right knee disability and zero percent for the left knee 
disability. 


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the veteran's 
low back disability is of service origin.

2.  The veteran does not have a current left ankle 
disability.

3.  The veteran's service-connected right knee disability is 
manifested by intermittent pain, with no instability reported 
of identified on physical examination.

4.  The veteran's service-connected left knee disability is 
manifested by complaints of pain, with full range of motion.

5.  The veteran's service-connected cervical spine disability 
is manifested by chronic pain, spasm and cervical 
radiculopathy.

6.  The veteran's service-connected bilateral plantar 
fasciitis and calcaneal spurs are manifested by bilateral 
heel pain and tenderness.

7.  The veteran's service-connected residual dislocations of 
the 4th and 5th fingers are manifested by tenderness at the 
base with intact sensation.

8.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  A low back disability was incurred during the veteran's 
period of active service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

2.  A left ankle disability was not incurred during the 
veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

3. The criteria for a disability evaluation in excess of 10 
for a right knee disability are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (1999).

4.  The criteria for a compensable disability evaluation for 
a left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).

5.  The criteria for a 60 percent disability evaluation for a 
cervical spine disability have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

6. The criteria for a disability evaluation in excess of 10  
percent for bilateral plantar fasciitis and calcaneal spurs 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.71a, Diagnostic Code 5276 (1999).

7.  The criteria for a disability evaluation in excess of 10 
percent for residual dislocations of the 4th and 5th fingers 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8716 (1999).

8.  An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a low back disability and for a left ankle disability.  In 
essence, he contends that each of these disabilities had its 
inception during his period of active service.  The veteran 
is also seeking increased disability ratings for his service-
connected right knee disability, which is currently rated as 
10 percent disabling; a left knee disability which is 
currently rated as noncompensable; a cervical spine 
disability, which is currently rated as 10 percent disabling;  
plantar fasciitis with calcaneal spurs, which is currently 
rated as noncompensably disabling; and for residual 
dislocations of the 4th and 5th fingers, which is currently 
rated as 10 percent disabling.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which are generally relevant 
to this case; briefly describe the factual background of each 
claim; and then proceed to analyze the claims and render a 
decision.

Relevant Law and Regulations

Service connection - in general

In general, service connection may be established for 
disability resulting from disease or injury suffered in the 
line of duty. 38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).   Service connection may also be granted, 
notwithstanding the lack of a diagnosis in service, if the 
evidence demonstrates that there is a connection between 
military service and a current disability.  38 C.F.R. 
§ 3.303(d) (1999); Cosman v. Principi, 3 Vet. App. 505, 505 
(1992); 

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")  has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The VA rating schedule recognizes that a veteran's disability 
evaluation may require re-ratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history. 38 
C.F.R. § 4.1 (1999).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco, 7 Vet. App. at 58.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (1999).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (1999).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Additional law and regulations will be discussed where 
appropriate in connection with the specific issues on appeal.

Factual Background

A review of the veteran's service records reveals that in 
October 1986 the veteran reported pain on the left side of 
the spine, originating in the lumbar area and extending to 
the thoracic area.  The veteran indicated that he could not 
recall any trauma, but that it started with his running 
during physical training.  Physical examination revealed 
paraspinal muscle spasms of the left lumbar area.  Follow-up 
treatment later in October 1986 showed that the veteran was 
doing better.

A chronological record of medical care dated in November 1988 
reveals that the veteran reported injuring his lower back 
during physical training.  He reported low back pain and 
stiffness.  It was noted that the veteran had a history of 
back strain and that he had lumbar paravertebral muscle 
spasms.  The assessments were low back pain and back strain.

A service medical record dated in September 1990 shows that 
the veteran had a cast removed from his left ankle that he 
had been wearing for three weeks for a left ankle sprain.  In 
November 1990, the veteran returned to the station hospital 
reporting left ankle pain post-traumatic severe sprain.  It 
was noted that he had left ankle lateral malleolus local pain 
and intermittent swelling, aggravated post physical training.  
The assessment was left ankle lateral malleolus chronic 
ligamentous pain/sprain.  A chronological record of medical 
care dated in February 1991 shows that the veteran reported 
mild ankle pain and was given an assessment of healed sprain.

A screening note of acute medical care dated in January 1992 
reveals that the veteran reported lower back pain pursuant to 
lifting heavy objects.  He indicated that the low back pain 
radiated to the left buttocks.  The assessment was 
radiculopathy with possible herniated nucleus pulposus.  A 
screening note of acute medical care dated in December 1992 
reveals that the veteran reported mild non-radiating low back 
pain associated with activity.  The assessment was mechanical 
back pain.  An emergency care treatment report dated in 
January 1995 shows that the veteran reported a sudden onset 
of back pain while lifting a tool box.  There was decreased 
range of motion of the back.  The diagnosis included low back 
strain and low back pain with spasms.  A follow-up medical 
report also dated in January 1995 shows that the low back 
pain was resolving.

A medical record report associated with a service Medical 
Evaluation Board dated in February 1997 shows that it was 
indicated that the veteran's past medical history, in 
pertinent part, was significant for intermittent low back 
problems, but that they were not bothering him at the present 
time.

The report of medical examination dated in April 1997 shows 
that the veteran's spine was said to be clinically normal, 
and it was noted that his back had full range of motion and 
was not tender.  He was also said to have mild bilateral pes 
planus.

Subsequent to service, the veteran underwent a VA examination 
in September 1997.  The veteran reported that he developed 
low back ache in 1985 when he lifted a tank sprocket weighing 
about 130 pounds.  He indicated that backaches occurred after 
prolonged standing and while sitting in a car.  He also 
reported that he injured his left foot by twisting it while 
playing football in 1989.  He indicated that there was pain 
in the foot all the time, that he would avoid running and 
that he had pain in the sole of his foot.

Physical examination of the right hand revealed palmar 
flexion of 54 degrees; dorsiflexion of 32 degrees; ulnar 
deviation of 30 degrees; and radial deviation of 24 degrees.  
There was no tenderness of the wrist or the hand and there 
was no pain on moving the wrist joint.

Examination of the lumbosacral spine revealed that there was 
no tenderness or spasm or pain on movements.  Flexion was 102 
degrees; extension was 12 degrees; lateral bending was 18 
degrees to the right side and 28 degrees to the left side; 
and bilateral straight leg raising was 90 degrees.  Right 
knee jerk was 4+, left knee jerk was 1+, right ankle jerk was 
1+, and left ankle jerk was absent.  There was no sensory or 
motor loss in the legs and feet.

Examination of the right knee showed tenderness along the 
lateral joint line.  Flexion was 108 degrees and extension 
was zero degrees.  McMurray and draw signs were negative and 
there was no pain on moving the knee joint.  The left knee 
revealed no effusion or tenderness.  Flexion was 120 degrees 
and extension was zero degrees.  McMurray and draw signs were 
negative and there was no pain on moving the left knee.  
Examination of the feet revealed tenderness of the sole of 
the right foot and tenderness of the sole of the left foot 
below the medial malleolus.  Examination of the ankles showed 
dorsiflexion of 10 degrees and plantar flexion of 50 degrees, 
bilaterally.

The diagnoses included, in pertinent part, low back 
condition, not enough clinical evidence to make a diagnosis; 
right wrist sprain; bilateral calcaneal spurs; left ankle 
sprain; bilateral plantar fasciitis; post-op-arthroscopy of 
the right knee; and left knee spur, not found on examination.  
X-rays of the right wrist, both knees, lumbar spine, and both 
ankles were all negative.  Tiny heel spurs on each side of 
the ankles were noted.

The veteran underwent another VA examination in April 1998.  
The veteran reported injuring his back by lifting a tank 
sprocket during his period of active service.  He reported 
tingling down his right arm with numbness of the entire right 
hand.  He indicated that he was a mail handler and that the 
pain in the right hand and wrist limited his ability to lift 
and sort mail.  Examination of the neck revealed tenderness 
over the left paraspinous muscles.  Motor and sensory 
functions were intact and there was tenderness at the base of 
the 4th and 5th metacarpals on the right hand.  There was no 
wasting or atrophy.  Range of motion of the neck was to 
40 degrees of flexion, 30 degrees of extension, 25 degrees of 
tilt, bilaterally, and 45 degrees of rotation, bilaterally.  
X-rays of the cervical spine showed that there was disc 
narrowing at C5-6 with osteophytes encroaching on the neural 
foramen.  The diagnosis was cervical disc disease of C5-6 
with right upper extremity cervical radiculopathy, improved 
with physical therapy; and persistent right hand pain 
secondary to dislocation base of 4th and 5th metacarpals.

A private medical record from C. K. H. L., M.D., F.A.C.S., 
dated in July 1998 reveals that the veteran underwent an 
orthopedic examination for disability determination.  The 
veteran reported injuring his lower back in 1985 when he 
lifted a tank sprocket weighing about 130 pounds.  He also 
indicated suffering multiple injuries to his lower back as a 
mechanic, lifting various tools and boxes.  He stated that he 
currently experienced neck pain with right arm numbness and 
lower back pain.  He also reported progressive heel pain, 
bilaterally, with the left worse than the right, which is 
worse in the mornings and at night after prolonged standing.  
He reported right knee pain, mainly on the front of the knee, 
but denied any locking or buckling, or swelling.  He was able 
to do a partial squat and indicated difficulty with stairs.  
He also reported left knee pain, mainly on the front of the 
knee.  He indicated experiencing pain in the base of his 4th 
and 5th metacarpals, and noted that he could lift up to 75 
pounds, and occasionally more as needed for work.  He 
indicated that he was currently employed at the U.S. Post 
Office.  It was noted that the veteran's past medical history 
was otherwise unremarkable, with no other motor vehicle or 
workman's compensation injuries.

Physical examination revealed that the veteran had an 
antalgic gait, was able to walk on his toes, unable to walk 
on heels, and able to perform a full squat with difficulty.  
There was tenderness to palpation of the posterior cervical 
and trapezial areas, and in the lower lumbar area, from L4 to 
S1.  Range of motion of the back was 90 degrees of forward 
flexion, 30 degrees of extension, 30 degrees of lateral 
bending, bilaterally, and 30 degrees of rotation, 
bilaterally.  Straight leg raising was to 80 degrees 
bilaterally, Patrick's maneuver was negative, and motor exam 
was intact.  Deep tendon reflexes were present and equal at 
knee and ankle jerks.  

Range of motion of the neck was 50 degrees of forward 
flexion, 50 degrees of extension, 40 degrees of lateral 
bending, bilaterally, and 70 degrees of rotation, 
bilaterally.  The axial compression and Spurling's tests were 
negative.  

Right hand grip strength measured with the Jamar dynamometer 
was 80, 80, and 90 on the right side, and 100, 100, and 90 on 
the left side.  Deep tendon reflexes were present and equal 
at triceps and brachioradialis.  Examination of the right 
hand showed that sensation was intact, but there was 
tenderness at the base of the 4th and 5th metacarpals.  Wrist 
range of motion was 70 degrees of dorsiflexion, 70 degrees of 
plantar flexion, 20 degrees of radial flexion, and 30 degrees 
of ulnar deviation.  There was no atrophy of the thenar or 
hypothenar and intrinsics were intact.

Examination of the knees showed range of motion of the right 
knee from zero to 110 degrees, with pain with further 
flexion.  There was positive patellar grind and positive 
patellar inhibition.  There was no effusion, 1+ positive 
anterior Lachman's test, and negative varus and valgus 
laxity.  There were three well-healed arthroscopic portal 
scars in the anterior portion of the knee.  Range of motion 
of the left knee was from zero to 140 degrees.  There was 
negative McMurray's test, positive patellar grind and 
negative patellar inhibition.  There was no effusion and 
negative laxity.

Bilateral heels were tender at the medial plantar calcaneal 
area, left greater than right.  The ankle had full range of 
motion with 20 degrees of dorsiflexion, 40 degrees of plantar 
flexion, 30 degrees of inversion, and 20 degrees of eversion. 

X-rays of the right wrist were unremarkable.  Bilateral heels 
showed small heel spurs bilaterally, and the cervical spine 
showed narrowing of the C5-6 moderately, and slight narrowing 
of C6-7.  The impression was (1) chronic neck pain with 
underlying degenerative disc disease at C5-6, mild C6-7, and 
right arm radiculopathy; (2) chronic lower back pain; (3) 
right hand status post dislocation of left 4th and 5th 
carpometacarpal joints, with residual pain; (4) right knee 
status post arthroscopic surgery times two, with 
meniscectomy, questionable anterior cruciate ligament injury 
on right; (5) left knee anterior knee pain; and (6) bilateral 
heel pain with underlying heel spurs and plantar fasciitis.  
The examiner commented that all above disorders appeared to 
be service-connected, and recommended additional evaluation 
and treatment of the neck, right arm and plantar fasciitis 
disabilities.

VA outpatient treatment records dated from March 1998 to 
March 1999 reveal that the veteran received periodic 
treatment for cervical degenerative joint disease.  The 
assessments included chronic strain, poor posture, and 
increased spasms.  He was also treated for symptoms 
associated with heel spurs, which he described as painful.  
He was treated for bilateral knee pain and degenerative joint 
disease of the knees.  In December 1998, he was given an 
assessment of (1) right shoulder pain with probable cervical 
degenerative disc disease and right radicular pain, improved; 
(2) right elbow pain, probable tendinitis; (3) right first 
toe numbness, probably secondary to pressure; and (4) right 
knee pain, persistent off and on status post arthroscopy, 
stable.

By letter dated in March 1999, the veteran reported that he 
was injured on the job on December 15, 1998.  He reported 
sustaining an injury to his left knee, foot, back, neck, and 
hip.  Private outpatient treatment records dated from 
December 1998 to May 1999 reveal that the veteran underwent 
regular physical therapy sessions for the symptoms associated 
with the injuries to his left knee, foot, back, neck and hip.  
An electromyograph of the left lumbar spine conducted in 
January 1999 shows that the veteran had left L5 
radiculopathy, mild, with no axonal degeneration.  An MRI of 
the lumbar spine undertaken in February 1999 showed an 
impression of small left posterolateral disc herniations at 
L3-4 and L4-5 levels, with questionable small disc fragment 
and left lateral recess at L4-5; and small right sided disc 
herniation at L5-S1 level.  An MRI of the thoracic spine 
showed an impression of left posterolateral disc protrusions 
at T8-9 and T9-10 levels, which cause slight left foraminal 
narrowing at both levels; and no thoracic spine fracture or 
subluxation seen.  The MRI of the cervical spine showed an 
impression of slight posterior protrusions of the C3-4, 4-5, 
and 6-7 discs; and large right sided posterior protrusions of 
the C5-6 disc encroaching on the spinal cord and the right 
intervertebral foramen.

The veteran underwent a physical examination conducted by C. 
K. Y., M.D., in March 1999.   Dr. Y. indicated that the 
veteran was being treated for multiple injuries sustained 
when a chair that he was avoiding ran over his left foot and 
struck the left side of his body.  The veteran reported that 
he experienced constant pain in the neck mostly on the left 
side with intermittent numbness in the right arm and hand; 
constant mid-back pain; and constant pain in the low back to 
the buttocks and hips, and under both feet, left greater than 
right.  Physical examination revealed range of motion of the 
cervical spine was 40 degrees of flexion, 30 degrees of 
extension, 40 degrees of rotation, and 10 degrees lateral 
bending.  Range of motion of the lumbar spine was 30 degrees 
of flexion, minimal extension, 10 degrees of rotation, and 10 
degrees lateral bending.  The impression was (1) C5-6 disc 
herniation and foraminal stenosis with neck and arm pain; (2) 
thoracic strain with mild disc protrusion; and (3) neck and 
left leg pain, suggestive of radiculopathy with MRI 
documented disc protrusion.

The veteran underwent physical performance testing in May 
1999 at Total Fitness Physical Therapy, LLC.  He reported 
pain in his back, neck, left knee, and left foot.
Range of motion of the cervical spine was 15 degrees of 
flexion, 10 degrees of extension, 20 degrees of right 
rotation, 30 degrees of left rotation, 25 degrees of right 
lateral bending, and 20 degrees of left lateral bending.  
Range of motion of the lumbar spine was 24 degrees of 
flexion, 14 degrees of extension, 14 degrees of right 
rotation, 16 degrees of left rotation, 15 degrees of right 
lateral bending, and 18 degrees of left lateral bending.

Analysis

Initial matters -duty to assist/standard of proof

Initially, the Board notes that VA has a statutory duty to 
assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107.  In this case, 
the duty to assist has been met.  The Board is aware of no 
additional evidence which may be pertinent to an informed 
decision as to the issues which has not been obtained, and 
the veteran has not identified any such evidence.  The Board 
will therefore move on to a resolution of the issues.

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court held "a 
veteran need only demonstrate that there is an `approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to Service Connection

Low Back Disability

The veteran alleges that he has a current low back disability 
which is the result of 
his period of active service.  Review of the veteran's 
service medical records shows that the veteran was treated 
for symptoms associated with a low back disability in 
October 1986 wherein he exhibited paraspinal muscle spasms of 
the left lumbar area.  In November 1988, the veteran was 
given assessments of low back pain and back strain.  In 
January 1992,  the veteran reported lower back pain pursuant 
to lifting heavy objects, and was given an assessment of 
radiculopathy with possible herniated nucleus pulposus.  In 
December 1992, he was given an assessment of mechanical back 
pain.  In January 1995, the veteran reported a sudden onset 
of back pain while lifting a tool box, and was diagnosed with 
low back strain and low back pain with spasms.  The Medical 
Evaluation Board report dated in February 1997 shows that the 
veteran's past medical history was significant for 
intermittent low back problems.

Subsequent to service, the September 1997 VA examination 
showed that veteran had low back pain which he attributed to 
a 1985 service injury.   He was given a diagnosis which 
suggested a low back condition, but which noted that there 
was not enough clinical evidence to make a diagnosis.  In the 
July 1998 medical record from C. K. H. L., M.D., F.A.C.S., 
the veteran attributed his current back disability to a 1985 
in-service injury.  The impression was chronic lower back 
pain.  The examiner commented that the disorder appeared to 
be service-connected.

There is, however, evidence against the veteran's claim.  
Although the veteran complained of back pain on a number of 
occasions after service, X-rays were negative.  Moreover, no 
diagnosis of a specific back disability was made until 
January 1999, after the on-the-job injury in December 1998.  
Cf. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [a 
symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted]. 

After having considered all of the evidence, the Board 
concludes that although the evidence suggests that the 
veteran injured his lower back subsequent to service while on 
the job in December 1998, there is evidence of a chronic low 
back disability prior to the intervening injury at the 
veteran's workplace.  Indeed, the veteran had filed his claim 
for VA benefits for a back disability before the December 
1998 workplace injury.  In addition, there is  attribution of 
the veteran's current low back disability to his period of 
active service which was made by his medical doctor in July 
1998, before the on-the job injury.  Additionally, the Board 
has considered the multiple in-service occurrences of 
treatment for a low back disorder.

The Board finds that the evidence as to this issue is on 
equipoise.  Thus, the benefit of the doubt rule is for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Accordingly, service connection for a low back disability is 
granted.


Left Ankle Disability

Review of the veteran's service medical records shows that he 
was treated for a left ankle sprain in September 1990.  In 
November 1990, he was given an assessment of left ankle 
lateral malleolus chronic ligamentous pain/sprain, with 
highly suspect instability.  In February 1991, he was treated 
for mild ankle pain and given an assessment of healed sprain.  
Shortly subsequent to service, during a VA physical 
examination in September 1997, medical diagnoses included 
left ankle sprain, although the left ankle was evidently 
normal on physical examination.  All subsequent medical 
examinations have been negative with respect to any reference 
to a left ankle disability.  In particular, the very thorough 
July 1998 disability examination found that the left ankle 
was normal.  

Not only do numerous recent medical records not indicate the 
presence of a left ankle disability, but the veteran has not 
recently complained of symptoms associated with a left ankle 
problem.  In the absence of a current left ankle disability, 
service connection cannot be granted.  See, e.g., Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998).  The Board therefore finds 
that the evidence is against the veteran's claim of 
entitlement to service connection for a left ankle 
disability, and it is denied.    


Entitlement To Increased Rating Evaluations

 Right Knee Disability

The veteran's service-connected anterior cruciate ligament 
tear of the right knee, status post arthroscopic medial 
subtotal meniscectomy, was rated by the RO as 10 percent 
disabling by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  See 38 C.F.R. § 4.20 (1999).  

i.  Schedular rating

Diagnostic Code 5257 provides for the evaluation of other 
impairments of the knee, to include recurrent subluxation or 
lateral instability.  A 10 percent evaluation is warranted 
when the impairment of the knee is slight. A 20 percent 
rating is warranted when the impairment is moderate.  A 
maximum 30 percent rating is warranted when the impairment is 
severe.

Words such as "slight," "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).  It should also be noted that 
use of terminology such as "moderate" by VA examiners or 
other physicians, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999). 

The September 1997 VA examination of the right knee showed 
tenderness along the lateral joint line, flexion of 108 
degrees, and extension of zero degrees, with no pain on 
moving the knee joint. X-rays were negative.

The July 1998 medical record from C. K. H. L., M.D., 
F.A.C.S., showed that the veteran reported right knee pain, 
mainly on the front of the knee, but denied any locking or 
buckling, or swelling.  Range of motion of the right knee was 
from zero to 110 degrees, with pain with further flexion.  In 
December 1998, treatment records pursuant show that he was 
given an assessment of right knee pain, persistent off and on 
status post arthroscopy, stable.

The Board notes that the evidence of record does not 
establish that the veteran had subluxation of his knee.  With 
respect to instability, the veteran has not reported that the 
knee is unstable or gives out.  In short, the medical 
evidence described in detail above demonstrates little if any 
objective evidence of left knee instability, but rather a 
disability primarily manifested by intermittent pain.  The 
Board is of the opinion that the veteran does not meet the 
criteria for moderate or severe impairment of the knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

ii.  DeLuca considerations

In DeLuca v. Brown, 8 Vet. App. at 202, the Court held that 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered. See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The Court has also held, however, that where a 
diagnostic code is not predicated on limitation of range of 
motion, such as Diagnostic Code 5257, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  In this case, the veteran's 
disability evaluation of 10 percent is based on 38 C.F.R. § 
4.71a, Diagnostic Code 5257, which is based on other 
impairment of the knee.  Therefore, pursuant to the Court's 
holding in Johnson, 38 C.F.R. §§ 4.40, 4.45 and 4.59 are not 
for consideration in this case.

iii.  Other diagnostic codes

The Board has given consideration to evaluating the veteran's 
service-connected disability under a different Diagnostic 
Code that is potentially relevant to this case.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In this case, a change in the applicable diagnostic code 
would not avail the veteran.
The available medical evidence demonstrates that the 
veteran's right knee is without any significant limitation of 
motion.  Accordingly, an evaluation in excess of 10 percent 
would not be warranted under either Diagnostic Code 5260 or 
Diagnostic Code 5261.

The VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders. See VAOPGCPREC 
23-97. The General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

. . . separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
[Diagnostic Code] 5257, the veteran must also have limitation 
of motion under [Diagnostic Code] 5260 or [Code] 5261 in 
order to obtain a separate rating for arthritis. If the 
veteran does not at least meet the criteria for a zero- 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

There is no evidence of degenerative disease of the veteran's 
right knee.  X-rays of the right knee in September 1997 were 
negative, and there is no subsequent medical evidence of 
arthritis.  Accordingly, the service-connected right knee 
disability cannot be also rated under Diagnostic Code 5003.  

iv.  Fenderson considerations

The veteran's right knee has been rated as 10 percent 
disabled effective from July 27, 1997, the day after he left 
service.  See 38 C.F.R. § 3.400 (1999).  The Board notes that 
a claim placed in appellate status by disagreement with the 
original or initial rating award, as is the case here with 
respect to the right knee disability at issue, remains an 
"original claim" and is not a new claim for increase.  
Fenderson, 12 Vet. App. at 119.  In such cases, separate 
compensable evaluations must be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126. In this 
case, the Board is unable to identify any distinct period 
when either more or less than a 10 percent rating for the 
service-connected right knee disability is warranted.

v.  Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996); see also 
VAOGCPREC 6-96.  Bagwell left intact, however, a prior Court 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321(b) (1999).  In this 
case, since the RO adjudicated this issue in the supplemental 
statement of the case in January 2000, the Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).  See also VAOPGCPREC 6-96.   

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(1999).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  
The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service-connected right knee 
disability results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  There is no evidence of any hospitalization for a 
right knee disability, and there is no evidence of an 
extraordinary clinical picture.  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.  

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected right knee 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1) (1999).  Accordingly, an extraschedular 
evaluation is not warranted.

vi.  Conclusion

For the reasons and bases expressed above, it is the Board's 
conclusion that the preponderance of the evidence is against 
the veteran's claim.  A rating in excess of 10 percent is not 
warranted for the veteran's service-connected right knee 
disability. 

Left Knee Disability

i.  Schedular rating

The veteran's service-connected degenerative changes of the 
right knee are currently rated as noncompensable pursuant to 
Diagnostic Code 5010, which provides for the evaluation of 
traumatic arthritis. 38 C.F.R. § 4.20 (1999). Diagnostic Code 
5010 provides that arthritis due to trauma will be rated 
under Diagnostic Code 5003.  Diagnostic Code 5003 provides 
that degenerative arthritis established by X- ray findings 
will be rated on the basis of limitation of motion. 

When limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

As indicated hereinabove, the September 1997 VA examination 
of the left knee showed that there was no effusion or 
tenderness, flexion of 120 degrees, and extension of zero 
degrees, and no pain on moving the knee.  X-rays were 
negative.

The July 1998 medical record from C. K. H. L., M.D., 
F.A.C.S., showed that the veteran reported left knee pain, 
mainly in the front of the knee.  He indicated that he was 
currently employed.  Range of motion of the left knee was 
from zero to 140 degrees.  

The Board refers to 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
which provides for the evaluation of limitation of flexion of 
the leg and 38 C.F.R. § 4.71a, Diagnostic Code 5261, which 
provides for the evaluation of limitation of extension of the 
leg. 

Pursuant to Diagnostic Code 5260, a noncompensable evaluation 
is appropriate where flexion is limited to 60 degrees.  A 10 
percent evaluation is warranted when flexion is limited to 45 
degrees.  A 20 percent evaluation is warranted when flexion 
is limited to 30 degrees, and the maximum 30 percent 
evaluation is warranted when flexion is limited to 15 
degrees. 

Pursuant to Diagnostic Code 5261, a noncompensable evaluation 
is appropriate where extension is limited to 5 degrees.  A 10 
percent evaluation is warranted when extension is limited to 
10 degrees.  A 20 percent evaluation is warranted when 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted when extension is limited to 20 degrees.  A 40 
percent evaluation is warranted when extension is limited to 
30 degrees, and the maximum 50 percent evaluation is 
warranted when extension is limited to 45 degrees.  

Normal ranges of motion of a knee are 0 degrees to 140 
degrees of flexion and extension. 38 C.F.R. § 4.71, Plate II. 

The Board has reviewed all the evidence of record, including 
the most recent medical examination.  The recent VA 
examination revealed 140 degrees of flexion and zero degrees 
of extension of the left leg.  In applying the schedular 
criteria of Diagnostic Codes 5260 and 5261 to the findings of 
the examination,  noncompensable evaluations would be 
warranted.

ii.  DeLuca considerations

As discussed above, 38 C.F.R. §§ 4.40, 4.45 and 4.59 require 
the Board to consider pain, swelling, weakness, and excess 
fatigability when demonstrating the appropriate evaluation 
for the veteran's disability.  After reviewing the evidence, 
it is the Board's judgment that the functional impairment 
caused by the veteran's service-connected left knee 
disability does not warrant greater than a noncompensable 
evaluation because of lack of evidence of weakness, 
incoordination, fatigability and the like experienced by the 
veteran.  Although there is no question that the medical 
evidence demonstrates that the veteran experiences knee pain 
at times, there is no evidence which indicates that this 
results in a higher level of disability.

iii.  Fenderson considerations

The veteran's left knee has been rated as noncompensable 
effective from July 27, 1997.   In this case, the Board is 
unable to identify any distinct period when a compensable 
rating for the service-connected left knee disability is 
warranted.


iv.  Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell, 9 Vet. App. at 157; see also VAOGCPREC 6-96.  
The RO adjudicated the applicability of an extraschedular 
evaluation as to this issue in the supplemental statement of 
the case in January 2000.  Therefore, the Board will consider 
the provisions of 38 C.F.R. § 3.321(b)(1) (1999).   

As indicated hereinabove, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher, 4 Vet. 
App. at 60.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (1999).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The veteran has not indicated, 
nor has he presented evidence to support the premise, that 
his service-connected left knee disability results in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Indeed, there is no 
evidence of any hospitalization for a left knee disability, 
and there is no evidence of an extraordinary clinical 
picture.  The Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has pointed to none.  Accordingly, 
an extraschedular evaluation is not warranted.

v.  Conclusion

In short, for the reasons and bases expressed above it is the 
Board's conclusion that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected left knee disability.  A 
compensable disability rating evaluation is accordingly not 
warranted.  

Cervical spine disability

i.  Schedular evaluation

The veteran's service-connected degenerative disc disease of 
C5-7 is currently rated as 10 percent disabling pursuant to 
Diagnostic Code 5293, which provides for the evaluation of 
intervertebral disc syndrome. 38 C.F.R. § 4.71a (1999).  
Diagnostic Code 5293 provides that a 10 percent evaluation is 
warranted when there is mild intervertebral disc syndrome.  
To attain a rating of 20 percent, the intervertebral disc 
syndrome must be moderate, with recurring attacks.  A 40 
percent rating is appropriate when the disability is severe, 
with recurrent attacks and little intermittent relief.  The 
maximum 60 percent rating is warranted when  intervertebral 
disc syndrome is pronounced, with persistent symptoms 
compatible with neuropathy with characteristic pain and 
demonstrable muscle spasm or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent  relief. 

Review of the record reveals that in April 1998, examination 
of the neck showed tenderness over the left paraspinous 
muscles.  In July 1998, the veteran reported neck pain with 
right arm numbness.  The veteran was said to have chronic 
neck pain.

The VA outpatient treatment record from March 1998 to March 
1999 showed that the veteran experienced neck and shoulder 
pain with right radicular symptoms.  Spasms were also noted.  
In March 1999, the veteran was said to have constant pain in 
the neck with intermittent numbness of the right upper 
extremity.  This was confirmed by Dr. Y.'s comments in March 
1999.  

The medical evidence in essence supports that the veteran has 
complaints of pain in his neck with radicular-type symptoms, 
including spasm.  The Board also observes that an MRI study 
in February 1999 revealed that the C5-6 disc was encroaching 
on the veteran's spinal cord.  Although there is some 
evidence that the veteran may have re-injured his neck in 
December 1998, after considering the medical evidence prior 
to that injury, which clearly documents significant cervical 
spine pathology, the Board believes that it would be 
impossible at this juncture not to attribute all current 
cervical spine symptomatology to the service-connected 
disability.

After reviewing the current clinical findings, it is the 
Board's judgment that the symptomatology resulting from the 
cervical spine disability more nearly approximates the 
criteria for pronounced intervertebral disc syndrome with 
recurring attacks under Diagnostic Code 5293.  See 38 C.F.R. 
§ 4.7 (1999).  A 60 percent disability rating is accordingly 
granted.
   
ii.  Fenderson considerations

Although there is some evidence that the veteran's service-
connected cervical spine disability may have become worse in 
early 1999, he has been complaining of essentially the same 
symptomatology since he left service.  The Board will 
therefore assign the 60 percent rating effective from July 
27, 1997, the day after he left service.

iii. Extraschedular rating  

With respect to an extraschedular rating, the requirements 
for which have been discussed in detail above, the veteran 
has presented no evidence of an exceptional or unusual 
disability picture caused by his service connected cervical 
spine disability.  The Board has taken into consideration his 
complaints of constant neck pain and radicular symptoms in 
assigning a 60 percent rating.  Nonetheless, the evidence of 
record does not reflect any factor which takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted. 

iv.  Additional comments

Based on the veteran's medical history and current 
symptomatology, there are no other more appropriate 
diagnostic codes.  In particular, Diagnostic Code 5285, 
residuals of fracture of vertebra, is not for application 
because no such disability has ever been demonstrated. 

A VA General Counsel opinion held that Diagnostic Code 5293, 
used for the evaluation of intervertebral disc syndrome, 
involves loss of range of motion and that consideration of 38 
C.F.R. §§ 4.40 and 4.45 are applicable.  VAOPGCPREC 36-97.  
However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are not 
for application with respect to this issue because the 
veteran will now be receiving the maximum schedular 
evaluation.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Plantar Fasciitis and Calcaneal Spurs

i.  Schedular evaluation 

The veteran's service-connected plantar fasciitis and 
calcaneal spurs are currently rated as 10 percent disabling 
pursuant to Diagnostic Code 5276, which provides for an 
evaluation analogous to acquired flatfoot.  38 C.F.R. § 4.20 
(1999).    

Pursuant to Diagnostic Code 5276, a 10 percent evaluation is 
contemplated for moderate bilateral pes planus where the 
weight-bearing line is over or medial to the great toe, 
inward bowing of the tendo achillis, and where there is pain 
on manipulation and use of the feet.  A 30 percent rating is 
warranted for severe bilateral pes planus is warranted when 
there is presented objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  In order for a 50 percent rating 
to be appropriately assigned, the disability picture must 
approximate a finding of pronounced bilateral pes planus, 
involving marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  

As indicated hereinabove, the September 1997 VA examination 
revealed bilateral calcaneal spurs and bilateral plantar 
fasciitis.  X-rays showed tiny heel spurs on each side of the 
ankles.  In July 1998, the veteran reported progressive heel 
pain bilaterally, worse after prolonged standing, at morning 
and at night.  Examination showed that he was unable to walk 
on heels, which were tender at the medial plantar calcaneal 
area.  X-rays of the heels showed small bilateral heel spurs.
Outpatient treatment records from March 1998 to March 1999 
showed continued painful heel spurs.  

The Board has reviewed all the evidence of record, including 
the most recent medical examination.  In applying the 
schedular criteria of Diagnostic Code 5276 to the findings of 
the medical evidence of record, an evaluation greater than 
the assigned 10 percent is not warranted.  The evidence of 
record shows that the veteran reported pain and exhibited 
tenderness of the feet bilaterally.  It also revealed that he 
could not walk on heels.  The Board observes that pain on use 
is part of the criteria for the assignment of a 10 percent 
evaluation for bilateral calcaneal spurs and bilateral 
plantar fasciitis.  

A careful review of the clinical reports and other objective 
evidence of record does not turn up any evidence which 
indicates that the veteran's bilateral foot symptoms include 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, marked deformity, 
characteristic callosities or other symptoms of disability  
which would call for a rating in excess of the currently 
assigned 10 percent.  Indeed, there is no evidence which is 
suggestive of any such symptomatology. 

In short, because the preponderance of the evidence is 
against assignment of an evaluation in excess of 10 percent 
for the veteran's calcaneal spurs with plantar fasciitis, his 
appeal must be denied. 

ii.  Fenderson considerations

The Board is unable to identify any distinct period since the 
date of the claim when the assignment of an evaluation in 
excess of 10 percent for the service-connected calcaneal 
spurs with plantar fasciitis is warranted.  See Fenderson, 12 
Vet. App. at 119.

iii.  De Luca considerations

As noted above, pain is a factor to be considered in 
assigning a 10 percent rating under Diagnostic Code 5276.  
Moreover, there is no objective medical evidence of weakness, 
incoordination, fatigability or other functional loss 
associated with the veteran foot pain, nor has he pointed to 
any.  Therefore, although the Board has considered the 
application of 38 C.F.R. §§ 4.40 and 4.45 to this issue, 
there is no basis on which to assign a higher disability 
rating.   

iv. Extraschedular rating

There has been no showing that the disability under 
consideration has caused marked interference with employment, 
has necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the regular schedular 
standards.  In the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (1999) is not warranted.


Right 4th and 5th Carpometacarpal Joints

i.  Schedular evaluation

The veteran's service-connected residual dislocation of the 
4th and 5th carpometacarpal joints of the right hand (which is 
his major extremity) are currently rated as 10 percent 
disabling pursuant to Diagnostic Code 8716, which provides 
for an evaluation analogous to neuralgia of the ulnar nerve.  
See 38 C.F.R. § 4.20 (1999).   

Under Diagnostic Code 8516, a 10 percent evaluation is 
warranted when there is mild incomplete paralysis of the 
ulnar nerve.  A 30 percent rating is appropriate when there 
is moderate incomplete paralysis of the ulnar nerve of the 
major extremity.  A 40 percent is appropriate when there is 
severe incomplete paralysis of the ulnar nerve of the major 
extremity.  When there is complete paralysis of the ulnar 
nerve of the major extremity [the ``griffin claw'' deformity, 
due to flexor contraction of ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened], the maximum 60 percent 
evaluation is awarded.

The schedule of rating provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most the moderate degree. 38 C.F.R. § 4.124(a) 
(1999).

As indicated hereinabove, the September 1997 VA examination 
revealed no tenderness of the wrist or the hand and no pain 
on moving the wrist joint.  In April 1998, the veteran 
reported pain and numbness in the right hand and was shown to 
have tenderness at the base of the 4th and 5th metacarpals on 
the right hand.  Motor and sensory functions were intact.  In 
July 1998, right hand grip strength measured at 80, 80, and 
90 on the right side, and 100, 100, and 90 on the left side.  
Deep tendon reflexes were present and equal at triceps and 
brachioradialis.  Examination of the right hand showed that 
sensation was intact, but there was tenderness at the base of 
the 4th and 5th metacarpals.  There was no atrophy of the 
thenar or hypothenar and intrinsics were intact. 

The Board has reviewed all the evidence of record, including 
the most recent medical examination.  In applying the 
schedular criteria of Diagnostic Code 8516 to the findings of 
the medical evidence of record, an evaluation greater than 
the assigned 10 percent is not warranted.  The evidence of 
record shows that the veteran has reported pain, tenderness 
and occasional numbness.  The Board observes that pain on use 
has been taken into consideration in the decision to assign a 
10 percent evaluation for the veteran's disability, as it 
appears to be wholly sensory, without any objective evidence 
of pathology, aside from slightly decreased right-handed grip 
strength.  There are no other identifiable symptoms.  It 
appears that the veteran has virtually full use of his right 
hand and wrist.  The veteran thus has not demonstrated that 
his symptoms are moderate or severe, nor has he shown that he 
has complete paralysis.

Because the preponderance of the evidence is against 
assignment of an evaluation in excess of 10 percent for the 
veteran's residuals of a dislocation of the 4th and 5th 
carpometacarpal joints, his appeal must be denied. 

ii.  Fenderson considerations

The Board is unable to identify any distinct period since the 
date of the claim when the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of a 
dislocation of the 4th and 5th carpometacarpal joints is 
warranted.  See Fenderson, 12 Vet. App. at 119.


iii. DeLuca considerations

The Board has considered the application of 38 C.F.R. §§ 4.40 
and 4.45.  However, there is no evidence that there is any 
additional functional loss due to pain.  The Board wishes to 
make it clear that the only objective functional loss 
demonstrated, slightly reduced grip strength of the right 
hand as opposed to the left hand, is evidently not due to 
pain and is contemplated in the currently assigned 10 percent 
rating.  There is therefore no basis for assigning a higher 
disability rating for the service-connected disability under 
38 C.F.R. §§ 4.40 and 4.45.   

iv.  Extraschedular considerations

There has been no showing that the disability under 
consideration has caused marked interference with employment, 
has necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the regular schedular 
standards. In the absence of factors suggestive of an unusual 
disability picture, an extraschedular rating is denied.


ORDER

Entitlement to service connection for a low back disability 
is granted.  

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to an increased evaluation for service-connected 
residuals of a right knee meniscectomy is denied.

Entitlement to an increased evaluation for service-connected 
mild degenerative arthritis of the left knee is denied.

Entitlement to an increased rating evaluation of 60 percent 
for service-connected degenerative disc disease of the 
cervical spine is granted subject to the legal provisions 
governing the payment of monetary awards.

Entitlement to an increased rating evaluation for service-
connected bilateral plantar fasciitis and calcaneal spurs is 
denied.

Entitlement to an increased rating evaluation for service-
connected residuals of a dislocation of the 4th and 5th 
carpometacarpal joints is denied.




		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals



 

